—Judgment, Supreme Court, Bronx County (Irene Duffy, J., at plea; Robert Hayes, J., at sentence), rendered August 11, 1995, convicting defendant of burglary in the third degree and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant was properly adjudicated a second felony offender. Defendant was not entitled to a hearing on the constitutionality of the 1977 conviction that formed the basis of the instant adjudication. Despite ample opportunity to do so, defendant did not sufficiently allege or substantiate his claims of ineffective assistance of counsel (People v Harris, 61 NY2d 9, 15) and the sentencing court, after review of the minutes, properly determined that defendant received meaningful representation at his 1977 plea and sentence (see, People v Ford, 86 NY2d 397, 404). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.